Case 1:17-cv-07273-WFK-SMG Document 45

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

Plaintiff,
JAMES GRAVELY,
Plaintiff-Intervenor,
-against-

AARONS, INC.,
Defendant.

Filed 06/17/19 Page 1 of 1 PageID #: 225

--X

No. 17 Civ. 7273 (WEK)(SMG)

STIPULATION OF DISMISSAL
WITH PREJUDICE

--X

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel for James Gravely and Aarons, Inc. respectively, that the Complaint-In-Intervention is

hereby dismissed with prejudice pursuant to Fed. R. Civ. P. Rule 41(a)(2), with all parties to bear

their own costs.

Dated: New York, New York
June IF, 2019

SHULMAN KESSLER, LLP

   

Melville, New York 11747
(631) 499-9100
Attorneys for Plaintiff-Intervenor

SO ORDERED:

 

US.D.J.

5695 1566v.1

  

 

SEYFARTH SHAW/LLP
By: ME fie NY a
[/ ~ Gira R. Merrill
Anshel Joel Kaplan
620 Eighth Avenue

New York, New York 10018
(212) 218-5500
Attorneys for Defendant Aaron’s, Inc.
